Case 1:18-cv-01296-CMH-IDD Document 42 Filed 06/27/19 Page 1 of 12 PageID# 371



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
 ___________________________________
                                     )
 JAMES GHAISAR, et al.,              )     Civil Action No. 1:19-cv-01296 (CMH/IDD)
                                     )
       Plaintiffs,                   )
                                     )
       v.                            )
                                     )
 ALEJANDRO AMAYA, et al.,            )
                                     )
       Defendants.                   )
 ___________________________________ )

          ALEJANDRO AMAYA’S ANSWER TO THE AMENDED COMPLAINT

        Alejandro Amaya, through undersigned counsel, and under Fed. R. Civ. P. 12(a)(1)(A)(i)

 and this Court’s June 7, 2019 Order (Dkt. No. 40), files his Answer to the Amended Complaint

 (“Complaint”). All allegations in the Complaint are denied, unless stated otherwise.1

                                       INTRODUCTION

     1. Denied.

     2. Denied.

     3. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 3.




 1
   Despite the federal government’s investigation of Mr. Amaya for possible criminal violations,
 he unequivocally asserts his innocence. As an innocent person in this particular type of criminal
 investigation, Mr. Amaya must also protect his Right to Silence under the Fifth Amendment of
 the U.S. Constitution. The Fifth Amendment “privilege protects the innocent as well as the
 guilty.” Ohio v. Reiner, 532 U.S. 17 (2001) (emphasis added). The Supreme Court has
 repeatedly “emphasized that one of the Fifth Amendment’s basic functions. . . is to protect
 innocent men . . . who otherwise might be ensnared by ambiguous circumstances.” Id. (internal
 citations omitted) (emphasis added). Here, as demonstrated by the incorrect information in this
 Complaint, Mr. Amaya is ensnared by ambiguous circumstances. Accordingly, Mr. Amaya
 asserts his innocence and preserves his Right to Silence under the Fifth Amendment; nothing in
 this Answer should be interpreted to waive Mr. Amaya’s constitutionally protected rights.
                                                 1
Case 1:18-cv-01296-CMH-IDD Document 42 Filed 06/27/19 Page 2 of 12 PageID# 372



    4. Admitted that Bijan Ghaisar (“Ghaisar”) was pursued by several marked police vehicles

 at different times. Mr. Amaya occupied one of the marked police vehicles. All other allegations

 are denied.

    5. Denied.

    6. Mr. Amaya denies the allegations as stated.

    7. Denied.

    8. Mr. Amaya respectfully declines to respond in order to protect his rights under the Fifth

 Amendment of the United States Constitution.

    9. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 9.

    10. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 10.

    11. Denied.

    12. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 12.

    13. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 13.

    14. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 14.

    15. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 15.

    16. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 16.

    17. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 17.

    18. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 18.

    19. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 19.

    20. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 20.

    21. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 21.

    22. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 22.




                                                2
Case 1:18-cv-01296-CMH-IDD Document 42 Filed 06/27/19 Page 3 of 12 PageID# 373



    23. Paragraph 23 contains conclusions of law to which no response is required. To the extent

 a response is required, the allegations are denied.

                                  JURISDICTION AND VENUE

    24. The allegations in Paragraph 24 are jurisdictional in nature and legal conclusions to

 which no response is required. To the extent a response is required, the allegations are denied.

    25. The allegations in Paragraph 25 are jurisdictional in nature and legal conclusions to

 which no response is required. To the extent a response is required, the allegations are denied.

    26. The allegations in Paragraph 26 are jurisdictional in nature and legal conclusions to

 which no response is required. To the extent a response is required, the allegations are denied.

                                          JURY DEMAND

    27. Paragraph 27 is a jury demand to which no response is required.

                                              PARTIES

    28. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 28.

    29. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 29.

    30. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 30.

    31. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 31.

    32. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 32.

    33. Mr. Amaya respectfully declines to respond to this allegation in order to preserve his

 rights under the Fifth Amendment of the U.S. Constitution.

    34. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 34.

                                        ALLEGED FACTS

    35. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 35.

    36. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 36.



                                                   3
Case 1:18-cv-01296-CMH-IDD Document 42 Filed 06/27/19 Page 4 of 12 PageID# 374



    37. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 37.

    38. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 38.

    39. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 39.

    40. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 40.

    41. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 41.

    42. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 42.

    43. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 43.

    44. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 44.

    45. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 45.

    46. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 46.

    47. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 47.

    48. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 48.

    49. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 49.

    50. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 50.

    51. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 51.

    52. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 52.

    53. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 53.

    54. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 54.

    55. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 55.

    56. Mr. Amaya admits that he and Officer Vinyard were in one of the several marked police

 cruisers that followed Mr. Ghaisar. But, Mr. Amaya lacks sufficient information to admit or deny

 the remaining allegations in Paragraph 56.

    57. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 57.



                                                4
Case 1:18-cv-01296-CMH-IDD Document 42 Filed 06/27/19 Page 5 of 12 PageID# 375



    58. Admitted.

    59. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 59.

    60. Mr. Amaya respectfully declines to respond to this allegation in order to preserve his

 rights under the Fifth Amendment of the U.S. Constitution.

    61. The allegations in Paragraph 61 are denied as they relate to Mr. Amaya and no response

 is required to the extent that Paragraph 61 relates to the conduct of other people.

    62. The allegations in Paragraph 62 are denied as they relate to Mr. Amaya and no response

 is required to the extent that Paragraph 62 relates to the conduct of other people.

    63. Denied.

    64. The first sentence contains conclusions of law to which no response is required. Mr.

 Amaya denies the last sentence and lacks sufficient information to admit or deny the remaining

 allegations in Paragraph 64.

    65. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 65.

    66. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 66.

    67. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 67.

    68. Mr. Amaya respectfully declines to respond to this allegation in order to protect his rights

 under the Fifth Amendment of the U. S. Constitution.

    69. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 69.

    70. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 70.

    71. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 71.

    72. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 72.

    73. Mr. Amaya lacks sufficient information to admit or deny the allegations in the first

 sentence of Paragraph 73.



                                                  5
Case 1:18-cv-01296-CMH-IDD Document 42 Filed 06/27/19 Page 6 of 12 PageID# 376



    74. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 74.

    75. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 75.

    76. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 76.

    77. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 77.

    78. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 78.

    79. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 79.

    80. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 80.

    81. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 81.

    82. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 82.

    83. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 83.

    84. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 84.

    85. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 85.

    86. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 86.

    87. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 87.

    88. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 88.

    89. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 89.

    90. Denied.

    91. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 91.

    92. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 92.

    93. Denied.

    94. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 94.

    95. Mr. Amaya respectfully declines to respond to this allegation in order to preserve his

 rights under the Fifth Amendment of the U. S. Constitution.



                                                 6
Case 1:18-cv-01296-CMH-IDD Document 42 Filed 06/27/19 Page 7 of 12 PageID# 377



    96. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 96.

    97. Mr. Amaya respectfully declines to respond to this allegation in order to preserve his

 rights under the Fifth Amendment of the U.S. Constitution.

    98. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 98.

    99. Mr. Amaya lacks sufficient information to admit or deny the allegations in Paragraph 99.

    100.        Denied.

    101.        Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 101.

    102.        Denied

    103.        Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 103.

    104.        Denied

    105.        Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 105.

    106.        Denied.

    107.        Denied.

    108.        Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 108.

    109.        Paragraph 109 contains legal conclusions to which no response is required. To

 the extent a response is required, the allegations are denied.

    110.        Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 110.




                                                   7
Case 1:18-cv-01296-CMH-IDD Document 42 Filed 06/27/19 Page 8 of 12 PageID# 378



    111.          Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 111.

    112.          Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 112.

    113.          Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 113.

    114.          Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 114.

    115.          Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 115.

    116.          Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 116.

    117.          Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 117.

    118.          Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 118.

    119.          Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 119.

    120.          Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 120.

    121.          Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 121.




                                                   8
Case 1:18-cv-01296-CMH-IDD Document 42 Filed 06/27/19 Page 9 of 12 PageID# 379



    122.      Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 122.

    123.      Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 123.

    124.      Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 124.

    125.      Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 125.

    126.      Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 126.

    127.      Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 127.

    128.      Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 128.

    129.      Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 129.

    130.      Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 130.

    131.      Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 131.

    132.      Mr. Amaya lacks sufficient information to admit or deny the allegations in

 Paragraph 132.




                                               9
Case 1:18-cv-01296-CMH-IDD Document 42 Filed 06/27/19 Page 10 of 12 PageID# 380



                              FIRST CLAIM FOR RELIEF
       Violation of Fourth Amendment rights / 42 U.S.C. § 1983 (Amaya and Vinyard)

    133.        The forgoing responses to Paragraphs 1-132 are incorporated herein.

    134.        Paragraph 134 contains legal conclusions to which no response is required. To

 the extent a response is required, the allegations are denied.

    135.        Mr. Amaya denies the first sentence of Paragraph 135. The remaining allegations

 in Paragraph 135 contain legal conclusions to which no response is required. To the extent a

 response is required, the allegations are denied.

    136.        Paragraph 136 contains legal conclusions to which no response is required. To

 the extent a response is required, the allegations are denied.

    137.        Paragraph 137 contains legal conclusions to which no response is required. To

 the extent a response is required, the allegations are denied.

    138.        Paragraph 138 contains legal conclusions to which no response is required. To

 the extent a response is required, the allegations are denied.

    139.        Paragraph 139 contains legal conclusions to which no response is required. To

 the extent a response is required, the allegations are denied.

                                 SECOND CLAIM FOR RELIEF
                                  AGAINST JOHN DOES 3-10

    140.        The forgoing responses to Paragraphs 1-139 are incorporated herein.

    141.        The allegations in Paragraph 141 are not directed to Mr. Amaya and thus no

 response is required.

    142.        The allegations in Paragraph 142 are not direct to Mr. Amaya and thus no

 response is required.




                                                     10
Case 1:18-cv-01296-CMH-IDD Document 42 Filed 06/27/19 Page 11 of 12 PageID# 381



     143.       The allegations in Paragraph 143 are not direct to Mr. Amaya and thus no

 response is required.

     144.       The allegations in Paragraph 144 are not direct to Mr. Amaya and thus no

 response is required.

                                               DAMAGES

     145.       Paragraph 145 contains legal conclusions to which no response is required. To

 the extent a response is required, the allegations are denied.

     146.       Paragraph 146 contains legal conclusions to which no response is required. To

 the extent a response is required, the allegations are denied.

                         AFFIRMATIVE AND GENERAL DEFENSES

     1. The Complaint fails to state a claim upon which relief may be granted.

     2. The causes of action may be barred by res judicata or collateral estoppel.

     3. Plaintiffs’ claims may be barred by doctrine of laches or the applicable statute of

 limitations.

     4. Plaintiffs may have failed to mitigate their damages.

     5. Mr. Amaya’s actions did not violate the Fourth Amendment (or any other constitutional

 amendment) and were reasonable.

     6. Mr. Amaya denies all allegations of wrongdoing, including but not limited to violations of

 common law, statutory and operational standards, negligence, deliberate indifference, and

 unconstitutional policy or custom. Mr. Amaya further denies that Plaintiffs are entitled to any

 relief.

     7. If Mr. Ghaisar was injured and/or damaged as alleged in the Complaint, such injuries were

 the result of his own intentional, illegal, and/or otherwise wrongful conduct.



                                                  11
Case 1:18-cv-01296-CMH-IDD Document 42 Filed 06/27/19 Page 12 of 12 PageID# 382



    8. At all times relevant herein, Mr. Amaya acted in good faith and with the reasonable belief

 that his actions were lawful under the circumstances.

    9. Mr. Amaya acted in self-defense and in the defense of others.

    10. Mr. Amaya is entitled to qualified immunity for his actions.

    11. Mr. Amaya reserves the right to raise additional defenses as discovered via litigation and/or

 investigation.

                                   DEMAND FOR JURY TRIAL

           Mr. Amaya, by and through his counsel, hereby demands a trial by jury.

           WHEREFORE, Mr. Amaya prays that the Court will dismiss the Complaint and award

 him the expense of litigation, costs and interest, and such other relief as the Court deems just and

 proper.



 June 27, 2019                                         Respectfully submitted,

                                                       /s/ John Hundley
                                                       John Hundley (Va. Bar No. 36166)
                                                       LECLAIRRYAN
                                                       2318 Mill Road, Suite 1100
                                                       Alexandria, Virginia 22314
                                                       (703) 647-5957 Direct
                                                       john.hundley@leclairryan.com

                                                       Kobie A. Flowers (via pro hac vice)
                                                       BROWN GOLDSTEIN LEVY, LLP
                                                       1717 K Street, NW, Suite 900
                                                       (202) 742-5969 Direct
                                                       kflowers @browngold.com

                                                       Counsel for Alejandro Amaya




                                                 12
